The attorney general, in brief, sets out evidence from the record, not stated or referred to in the opinion of the Court of Appeals, which, we cannot consider on certiorari under the limited rules of review. The responsibility for interpreting the evidence is on the Court of Appeals. It is only when that court states the evidence in full that we will review the conclusions of fact.
The writ is due to be denied on the evidence stated by the Court of Appeals in the opinion.
Writ denied.
All the Justices concur, except KNIGHT, J., not sitting.